Citation Nr: 9907483	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-08 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for flash burns of the 
eyes.

2. Entitlement to service connection for a lung disorder 
secondary to asbestos exposure, to include tuberculosis.

3. Entitlement to service connection for a sinus disability.


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for more than 21 years, 
prior to his retirement in September 1975.

This matter comes to the Board of Veterans Appeals (Board) 
from rating decisions of the Regional Office (RO).  By rating 
action in October 1996, the RO denied the veteran's claim for 
service connection for flash burns of the eyes, tuberculosis, 
shortness of breath due to exposure to asbestos and a sinus 
disorder.  These determinations were made prior to the 
receipt of the veteran's service medical records.  After the 
service medical records were obtained, these issues, among 
others, were considered by the RO in a March 1997 rating 
decision.  

The Board notes that a number of other issues were listed on 
the statement of the case issued in March 1997 and/or the 
supplemental statement of the case issued in December 1997.  
However, the veteran's substantive appeal submitted in May 
1998 indicates that he only wanted to appeal the issues of 
service connection for flash burns of the eyes, a lung 
condition due to asbestos exposure, tuberculosis, and a sinus 
disability.  In addition, the Board points out that the RO 
denied his claim for service connection for hearing loss in 
the October 1996 rating decision.  Based on the receipt of 
additional evidence, the RO, by rating action in March 1997, 
granted service connection for bilateral hearing loss, and a 
noncompensable evaluation was assigned.  Although a formal 
notice of disagreement was not submitted, the RO included the 
issue of entitlement to an increased rating for bilateral 
hearing loss in the supplemental statement of the case issued 
in December 1997.  However, the veteran's substantive appeal 
submitted in May 1998 only included the issues now on appeal.  
The Board notes that his testimony at the travel board 
hearing in December 1998 cannot be deemed to be a substantive 
appeal with respect to the claim for an increased rating for 
hearing loss since it was not timely.  See 38 C.F.R. § 20.302 
(1998).  Accordingly, this decision will be limited to the 
issues set forth on the preceding page. 


FINDINGS OF FACT

1. The veteran's in-service eye complaints were acute and 
transitory and resolved without residual disability.  

2. There is no competent medical evidence of a chronic, 
acquired eye disability related to service. 

3. The service medical records, with the exception of a 
positive tine test, are negative for complaints or 
findings pertaining to any lung disability.

4. A chest X-ray study on the retirement examination in 
September 1975 was within normal limits.

5. There is no competent medical evidence demonstrating that 
the veteran has a current lung disability due to exposure 
to asbestos, to include tuberculosis. 

6. Tuberculosis has not been documented by the evidence of 
record.

7. A sinus disorder, if present, was not shown in service or 
for many years thereafter.

8. There is no competent medical evidence linking any sinus 
disorder to service. 


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for flash burns 
of the eyes.  38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a lung 
disorder secondary to asbestos exposure, to include 
tuberculosis.  38 U.S.C.A. § 5107(a) (West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a sinus 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the United 
States Court of Appeals for Veterans Claims (prior to March 
1, 1999, knows as the United States Court of Veterans 
Appeals) (hereinafter Court) held that a claim must be 
accompanied by evidence (emphasis in original).  As will be 
explained below, the veteran has not submitted competent 
evidence to support his claims for service connection.  Thus, 
the Board finds that his claims are not well grounded.  
Accordingly, there is no duty to assist him in the 
development of his claims.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  

Factual background

The service medical records disclose that in June 1963, the 
veteran complained of flash burns in his eyes and reported 
that they were sustained the previous night.  An eye ointment 
was applied.  The diagnosis was flash burns of both eyes.  In 
1968, he complained of pain and burning in the left eye.  It 
was noted that the veteran was in welding school and he 
believed that it might be flash burns.  An examination 
revealed no foreign body in the eye.  There was mild 
conjunctivitis without involvement of the cornea or iris.  
His vision was unimpaired.  The impression was probable 
foreign body conjunctivitis.  

The veteran was seen for visual screening in July 1970.  
Corrected distant visual acuity was 20/40 in each eye.  In 
March 1971, it was noted that the veteran's PPD skin test was 
positive.  A physical examination revealed no signs or 
symptoms of active tuberculosis.  Isoniazid prophylaxis was 
commenced for one year.  A chest X-ray study that month was 
within normal limits.  On the retirement examination in 
September 1975, a clinical evaluation of the sinuses, and 
lungs was normal.  The eyes, pupils, ocular motility and an 
ophthalmoscopic evaluation were also normal.  A chest X-ray 
study was within normal limits.  Distant vision was 
correctable to 20/20, bilaterally.  

Service department medical records show that in August 1977, 
the veteran related a history of throbbing, frontal headaches 
since 1974.  He indicated that they usually occurred at 
night, and had been awakening him nightly for the past month.  
He stated that he had cluster headaches in 1974 which lasted 
for three months.  He indicated that he had been told that 
the headaches were similar to migraines.  It was noted that 
he had no further throbbing headaches until the previous 
month.  An examination of the eyes revealed that the pupils 
were equal and reactive to light.   Extra ocular movements 
were intact.  The impression was vascular headaches (possible 
cluster headaches).  The veteran complained of bilateral 
chest pain in August 1978.  The pain was from the right chest 
to the right upper quadrant.  No pertinent findings were 
recorded.  The impression was to rule out hiatal hernia.  

The veteran was hospitalized in a private facility for 
unrelated complaints in October 1988.  On examination, the 
lungs were clear.  A chest X-ray study was normal.  

The veteran was afforded a general medical examination by the 
VA in April 1996.  He stated that he had experienced problems 
with breathing from time to time for the previous fifteen 
years.  He noted that he had been given various reasons, 
including age.  He reported that he used to do welding for 
years and used a facemask, but that it did not keep the fumes 
from coming in.  He added that he worked around asbestos in 
service.  The veteran also noted that a skin test for 
tuberculosis in service was positive and he was placed on INH 
for one year, but had never shown any evidence of active 
pulmonary tuberculosis.  He related having problems with his 
sinuses for five or ten years.  He noted that his head 
stopped up and he developed a headache between his eyes.

On examination, the paranasal sinuses transilluminated well.  
The nasal passages were essentially unremarkable.  There was 
no postnasal discharge.  An evaluation of the respiratory 
system showed no cough or expectoration.  There was no 
tachypnea or hyperpnea.  A normal tactile fremitus was noted.  
The lungs were resonant on percussion.  Breath sounds were 
vesicular with no rales or rhonchi.  X-ray studies of the 
sinuses demonstrated no evidence for acute sinusitis.  The 
bony structures were intact.  A chest X-ray study revealed 
asymmetric elevation of the left hemidiaphragm.  The lungs 
appeared well aerated and clear, without evidence for acute 
infiltrates.  The pleural spaces were normal.  A pulmonary 
function study was normal.  The diagnoses were history of 
recurrent episodes of sinusitis, presently quiescent; history 
of PPD conversion in 1971, treated with isoniazid for one 
year and with no evidence of active pulmonary tuberculosis; 
and asbestosis not found clinically.  

On VA examination of the eyes in April 1996, it was noted 
that corrected visual acuity was 20/30, bilaterally.  It was 
indicated that the ocular examination was normal.  

In May 1996, the service department reported that it had no 
way of determining to what extent the veteran was exposed to 
asbestos during his Naval service.  It was known that General 
Specifications for ships during his period of service 
required heated surfaces to be covered with an insulating 
material and that it was highly probable that asbestos 
products were used to achieve this end.  It was indicated 
that the veteran's occupation was a hull maintenance 
technician and that "[t]he probability of exposure to 
asbestos was highly probable.  However, a positive statement 
that the veteran was or was not exposed cannot be made."  

The veteran's Form DD 214 shows that he was a high pressure 
pipe welder.

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
tuberculosis becomes manifest to a degree of 10 percent 
within three years from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

There is no doubt that the veteran sustained flash burns of 
the eyes on a few occasions during service.  The fact 
remains, however, that he was treated briefly following each 
of these incidents, and there is no suggestion of any follow-
up.  There were no indications of any abnormalities of the 
eyes on the retirement examination in September 1975, and 
corrected visual acuity was within normal limits.  Similarly, 
when he was examined by the VA in April 1996, no disability 
of the eyes was documented.  There is no clinical evidence in 
the record of any current acquired abnormality of the eyes.

With respect to the claims for service connection for a lung 
disability secondary to asbestos exposure, to include 
tuberculosis, and for a sinus disorder, there is no clinical 
evidence of any pertinent complaints or findings.  The Board 
acknowledges that the veteran was found to be a PPD converter 
during service, and apparently was treated with medication 
for one year.  It was specifically noted in March 1971 that 
he had no symptoms of active tuberculosis.  When he was 
examined in September 1975, prior to his retirement from 
service, the lungs and sinuses were normal, as was a chest X-
ray study.  During the April 1996 VA examination, the veteran 
reported a history of breathing problems of about fifteen 
years in duration.  This would date the onset of any problems 
to approximately 1981, some six years after his retirement 
from service.  He also described a history of sinus problems 
for about five or ten years.  Again, this would suggest the 
onset of any sinus disability to the mid 1980's, well after 
service.  

In addition, even conceding that the veteran was exposed to 
asbestos, as seems likely given his military occupational 
specialty and the report from the service department, the 
fact remains that it was specifically concluded on the April 
1996 VA examination that he did not have asbestosis, and that 
there was no evidence of active tuberculosis.  Also, while it 
was indicated that he had a history of recurrent sinusitis, 
it was quiescent at the time of the examination.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.  Accordingly, based on the evidence of 
record, the Board finds that the veteran's claims for service 
connection for flash burns of the eyes, a lung disability due 
to asbestos exposure, to include tuberculosis and sinusitis 
are not well grounded.


ORDER

Service connection for flash burns of the eyes, a lung 
disability secondary to asbestos exposure, to include 
tuberculosis, and a sinus disability is denied.



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


